 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 ROSS WEINGARTEN (NYBN 5236401)
   SHEILA A.G. ARMBRUST (CABN 265998)
 5 Assistant United States Attorney

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-6747
             FAX: (415) 436-7234
 8           ross.weingarten@usdoj.gov
             sheila.armbrust@usdoj.gov
 9
     Attorneys for United States of America
10
                                      UNITED STATES DISTRICT COURT
11
                                    NORTHERN DISTRICT OF CALIFORNIA
12
                                               OAKLAND DIVISION
13
     UNITED STATES OF AMERICA,                         )   CASE NO: 17-00204 JD
14                                                     )
             Plaintiff,                                )   STIPULATION REGARDING DISCOVERY
15                                                     )   DEADLINES, PRETRIAL CONFERENCE, TRIAL
        v.                                             )   DATE, AND EXCLUSION OF TIME UNDER THE
16                                                     )                        xxxxxxxxxxORDER
                                                           SPEEDY TRIAL ACT AND [PROPOSED]
     EUGENE LATRELL MCNEELY,                           )
17                                                     )
             Defendant.                                )
18                                                     )

19
             The United States of America, by and through its counsel of record, the United States Attorney
20
     for the Northern District of California and Assistant United States Attorneys Ross Weingarten and
21
     Sheila Armbrust, and defendant Eugene Latrell McNeely, by and through his counsel of record, John
22
     Jordan, hereby stipulate as follows:
23
             1.      The parties appeared in Court on February 6, 2019. At the hearing, counsel for the
24
     United States informed the Court that one of its potential trial witnesses is unavailable the week of June
25
     3, 2019, the current trial date. Both the Court and the parties agreed to continue the trial to July 15,
26
     2019.
27
             2.      Accordingly, the parties set the following discovery deadlines:
28

     STIPULATION AND [PROPOSED] ORDER REGARDING DISCOVERY AND TRIAL
     CR 17-00204 JD                          1
 1                 x   The United States must turn over materials sufficient to inform the defendant of the
 2                     theory of the case underlying Counts Three and Four of the Superseding Indictment

 3                     by Monday, April 8, 2019 (within 60 days of the date of the hearing). Counsel for the

 4                     government will continue to produce any discovery pertaining to Counts Three and

 5                     Four as the government obtains such information;

 6                 x   The government must produce any expert notice by Thursday, May 16 (60 days
 7                     before trial). The defendant must produce any rebuttal expert notice by Friday, June

 8                     14 (30 days before trial);

 9                 x   The United States must produce all Rule 16, 404(b) material, and any
10                     Henthorn/Giglio material available by Thursday, May 16, 2019 (60 days before trial).

11          3.     As a result of the new schedule, the parties respectfully request that the Court re-set the

12 Final Pretrial Conference in this matter for Wednesday, June 12, 2019, at 10:30 a.m., which is the date

13 provided by the Court during the February 6, 2019, hearing.

14          4.     The parties further stipulate to the following schedule for pretrial filings:

15                 x   By May 29, 2019, fourteen days before the Pretrial Conference, the parties shall file
16                     any motions in limine to be heard prior to the commencement of trial and will provide

17                     a list of exhibits to the other party.

18                 x   By June 5, 2019, seven days before the Pretrial Conference, the parties shall file (1)
19                     jointly proposed jury instructions, (2) separately proposed jury instructions, (3) a

20                     pretrial conference statement, (4) objections to evidence, (5) jointly proposed voir

21                     dire, (6) witness lists, (7) verdict forms, and (8) responses to motions in limine.

22          5.     The parties further stipulate that the time between February 6, 2019, and July 15, 2019,

23 be excluded under the Speedy Trial Act so that defense counsel can continue to prepare, including by

24 reviewing the discovery already produced and materials to be produced, and also based on continuity of

25 counsel, given defense counsel’s schedule in May 2019. See 18 U.S.C. § 3161(h)(7)(B)(iv). The parties

26 further stipulate and agree that the ends of justice served by excluding the time from February 6, 2019,

27 through July 15, 2019, from computation under the Speedy Trial Act outweigh the best interests of the

28 public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

     STIPULATION AND [PROPOSED] ORDER REGARDING DISCOVERY AND TRIAL
     CR 17-00204 JD                          2
 1          The undersigned Assistant United States Attorneys certify that they have obtained approval from

 2 counsel for the defendant to file this stipulation and proposed order.

 3

 4          IT IS SO STIPULATED.

 5

 6 DATED: February 11, 2019                              DAVID L. ANDERSON
                                                         United States Attorney
 7

 8                                                                /s/                  ___
                                                         ROSS WEINGARTEN
 9                                                       SHEILA A.G. ARMBRUST
                                                         Assistant United States Attorneys
10

11 DATED: February 11, 2019                                       /s/              ___
                                                         JOHN JORDAN
12                                                       Counsel for Defendant EUGENE MCNEELY

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER REGARDING DISCOVERY AND TRIAL
     CR 17-00204 JD                          3
 1                                           xxxxxxxxxx ORDER
                                             [PROPOSED]

 2          The Court has read and considered the parties’ Stipulation Regarding Discovery Deadlines,

 3 Pretrial Conference, and Trial Date, and Exclusion of Time Under the Speedy Trial Act.

 4          IT IS HEREBY ORDERED that trial is continued to July 15, 2019, with a Pretrial Conference

 5 set for June 12, 2019. The Court adopts the discovery and pretrial briefing schedule set forth in the

 6 parties’ stipulation.

 7          Based upon the facts set forth in the stipulation of the parties and for good cause shown, the

 8 Court finds that failing to exclude the time from February 6, 2019 through July 15, 2019, would

 9 unreasonably deny defense counsel and the defendant the reasonable time necessary for effective

10 preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The

11 Court further finds that the ends of justice served by excluding the time from February 6, 2019, to July

12 15, 2019, from computation under the Speedy Trial Act outweigh the best interests of the public and the

13 defendant in a speedy trial. Therefore, and with the consent of the parties, IT IS HEREBY ORDERED

14 that the time from February 6, 2019 through July 15, 2019, shall be excluded from computation under

15 the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

16

17          IT IS SO ORDERED.

18
          February 21, 2018
19 DATED: ___________________                                            ___________________________
                                                                         _____________
                                                                 HON. JAMES
                                                                        MES DONATO
20                                                               UNITED STATES
                                                                          TATES DISTRICT
                                                                                DISTR     JUDGE

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER REGARDING DISCOVERY AND TRIAL
     CR 17-00204 JD                          4
